                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                        :
     Plaintiff                                   :            No. 1:18-cv-00756
                                                 :
       v.                                        :            (Judge Kane)
                                                 :
APPROXIMATELY $147,800.00 IN U.S.                :
CURRENCY SEIZED FROM A SAFE                      :
DEPOSIT BOX AT PEOPLE’S BANK                     :
HELD BY RAYNA HOMAN,                             :
     Defendant                                   :
                                                 :

                                             ORDER

       AND NOW, on this 28th day of November 2018, default having been entered against

Defendant, and upon consideration of the United States’ motion for default judgment (Doc. No.

14), and the supporting documents filed therewith, and for the reasons stated in the

accompanying Memorandum, IT IS ORDERED THAT:

       1.      The United States’ motion for default judgment (Doc. No. 14), is GRANTED;

       2.      Judgment is hereby entered in favor of the United States of America and against
               Defendant Approximately $147,800.00 in U.S. Currency Seized From a Safe
               Deposit Box at People’s Bank Held by Rayna Homan;

       3.      All right, title and interest in the above-described Approximately $147,800.00 in
               U.S. Currency Seized From a Safe Deposit Box at People’s Bank Held by Rayna
               Homan, is hereby forfeited to the United States of America;

       4.      Jurisdiction is retained over this matter for the granting of such orders as the
               circumstances may require; and

       5.      The Clerk of Court is directed to administratively CLOSE this case.



                                                              s/ Yvette Kane
                                                              Yvette Kane, District Judge
                                                              United States District Court
                                                              Middle District of Pennsylvania
